1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MATTHEW C. BOCKMON, #161566
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     matthew_bockmon@fd.org
5
6    Attorney for Defendant
     ANTHONY PIERCE
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                  )    Case No. 6:15-mj-077 MJS
11                                              )
         Plaintiff,                             )
12                                              )    STIPULATION AND ORDER
            v.                                  )    TO REQUEST VIDEO
13                                              )    TELECONFERENCE
     ANTHONY PIERCE,                            )
14                                              )    Date: May 7, 2019
         Defendant.                             )    Time: 10:00 a.m.
15                                              )    Judge: Hon. Jeremy D. Peterson
                                                )
16
            IT IS HEREBY STIPULATED by and between the parties hereto through their
17
     respective counsel that defendant, Anthony Pierce, be allowed to appear for the Initial
18
     Appearance on the probation violation affidavit / Review Hearing on May 7, 2019 at 10:00 a.m.
19
     by video teleconference at the United States District Courthouse in Sacramento, California.
20
            Travel to Yosemite National Park represents a financial hardship for Mr. Pierce.
21
                                                    Respectfully Submitted,
22
                                                    HEATHER E. WILLIAMS
23                                                  Federal Defender
24   Dated: May 2, 2019                             /s/ Matthew C. Bockmon_______________ __
                                                    MATTHEW C. BOCKMON
25                                                  Assistant Federal Defender
                                                    Attorney for ANTHONY PIERCE
26
27
28

                                                      -1-
1                                                 McGREGOR SCOTT
                                                  United States Attorney
2
3    Dated: May 2, 2019                           /s/ Matthew C. Bockmon for S. St. Vincent
                                                  SUSAN ST. VINCENT
4                                                 Legal Officer
5
6                                               ORDER
7             GOOD CAUSE APPEARING, the court allows Mr. Pierce to appear by video
8    teleconference for the initial appearance on the probation violation affidavit / Review Hearing on
9    May 7, 2019 at 10:00 a.m.
10
     IT IS SO ORDERED.
11
12
     Dated:     May 6, 2019
13                                                     UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -2-
